Citation Nr: 0323718	
Decision Date: 09/12/03    Archive Date: 09/23/03	

DOCKET NO.  02-11 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder 
secondary to service-connected anemia and/or cardiac 
arrythmia.  

2.  Entitlement to service connection for a disability 
manifested by joint and bone pains secondary to service-
connected anemia and/or cardiac arrythmia.  


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1974 to April 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
VARO in Muskogee, Oklahoma, which denied service connection 
for disability manifested by joint or bone pains secondary to 
service-connected anemia and/or intermittent cardiac 
arrythmia and denied service connection for a thyroid 
disorder secondary to service-connected anemia and/or 
intermittent cardiac arrythmia.  

In a June 2003 communication, the veteran seems to be raising 
a claim of entitlement to service connection for depression 
and anxiety. This has not been considered by the RO and is 
referred to the RO for appropriate action.

 
REMAND


A review of the evidence of record discloses that, while a 
resident of California in 1997, the veteran executed a VA 
Form 21-22, appointing the California Department of Veterans 
Affairs as her representative for VA benefits purposes.  
However, subsequent evidence of record discloses that she has 
relocated to Oklahoma and her claims folder is in the 
possession of the VARO in Muskogee.  In her substantive 
appeal dated August 5, 2002, in the space for signature of 
the appointed representative, if any, she indicated "none."  
The undersigned believes this requires clarification.  

Also, the record reveals the appellant was scheduled for a 
hearing before a traveling section of the Board at the 
Muskogee RO on June 26, 2003.  It was noted she did not 
report for the hearing.  In a communication dated June 21, 
2003, which was received on June 30, 2003, she stated that 
she had a "conflicting responsibility."  She indicated that a 
daughter was having surgery and she had to be with her.  It 
is not clear from the statement whether she would like to 
reschedule the hearing.  

Further review of the record reveals the veteran has not been 
accorded an examination by VA since December 1999.  No 
examiner has addressed the question of whether the veteran 
might have a disability manifested by joint and bone pains 
and/or a thyroid disorder attributable to her 
service-connected anemia and/or arrythmia.  Accordingly, the 
Board believes that an examination with an opinion as to the 
etiology of any thyroid disorder and/or disability manifested 
by joint and bone pains would be helpful.  

Further, the Veterans Claims Assistance Act of 2000 (VCAA) 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under laws administered by VA.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.  
The Board observes that the veteran has not been given notice 
of the VCAA or informed of the evidence she should submit and 
the evidence that VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In view of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO should contact the veteran and 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to her 
claim.  With any necessary authorization 
from her, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified by her that 
have not been secured previously.  

2.  The veteran should be contacted and 
asked to clarify whether she desires 
representation.  Her existing power of 
attorney is with the California 
Department of Veterans Affairs.  If she 
desires to continue representation with 
that organization, the organization 
should be contacted and be given the 
opportunity to provide an informal 
hearing presentation on the veteran's 
behalf.  If she desires representation by 
another organization, she should complete 
a VA Form 21-22 (Appointment of Veteran's 
Service Organization as Claimant's 
Representative).  

3.  The veteran should be contacted and 
asked to clarify whether she still 
desires a personal hearing before a 
member of the Board, whether by means of 
video conference or by means of a 
traveling section of the Board.  If she 
desires such a hearing, she should be 
provided one at the earliest available 
opportunity.  If she does not desire one, 
she should so indicate in writing.  

4.  Then, the RO should arrange for the 
veteran to undergo appropriate 
examinations for the purpose of 
determining the nature and etiology of 
any thyroid disorder and/or disability 
manifested by joint and bone pains.  All 
indicated studies should be performed and 
all findings should be reported in 
detail.  The examiner should provide an 
opinion as to the etiology of any 
disorder identified, with specific 
reference to whether or not any 
disability identified is secondary to the 
veteran's service-connected anemia and/or 
cardiac arrythmia.  The rationale for any 
opinion expressed should be provided.  
The claims file, including a copy of this 
REMAND, should be made available to the 
examiner for review.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
The veteran should be specifically told 
of the information or evidence she should 
submit, and of the information or 
evidence that VA will obtain with respect 
to her claims.  

6.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits sought are not granted, 
the veteran and her representative, if 
any, should be furnished with a 
supplemental statement of the case and be 
afforded an opportunity for response 
before the record is returned to the 
Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required from the veteran 
until she is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



